DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 are pending. Claims 1-3, 5-14, and 16 are currently amended. Claims 10-16 were previously withdrawn.
In view of the amendment, filed 07/01/2022, the following objections and rejections are withdrawn from the previous Office Action mailed 04/13/2022:
Drawings, specification, and claim objections
Claim rejections under 35 U.S.C. 112(b)
Claim rejections under 35 U.S.C. 102 as anticipated by Nauka et al.
Claim rejections under 35 U.S.C. 103 as obvious over Nauka et al.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “a build material recoater to form a layer of build material on a build platform.” The specification provides that successive layers of build material may be formed on the build platform using a recoater 106, such as a roller or wiper [00018].
In claim 1, “a cooling agent mechanism to selectively deliver a cooling agent to a layer of build material.” The specification provides a cooling agent delivery module/mechanism 108 which may be a printhead, such as a thermal or piezo inkjet type printhead, may have an array of nozzles, or may be arranged as an array of printheads each having an array of nozzles [00021].
In claim 1, “an energy source to selectively apply energy to portions of a build material layer.” The specification provides an energy source 110 comprising an array of individually controllable energy elements 202, such as light emitting diodes (LEDs), laser diodes, halogen lamps, or the like; the energy elements may comprise an optical lens, a reflector, or any other suitable energy directing component [00027].
In claim 1, “a controller programmed to obtain data…cause the system to form a layer of the object by controlling the cooling agent mechanism…and controlling the energy source…” The specification provides corresponding structure including a microprocessor, microcontroller, a computer or the like [00033]. The controller is coupled to a memory e.g., through a suitable communications bus and machine-readable cooling agent patterning instructions are stored in the memory to cause the processor to control various actions of the 3D printer; see also the flow diagram of Fig. 4, referenced with regard to the controller [00033].
In claim 5, “an array of individually controllable energy elements to each selectively apply energy to a heating cell…” The specification provides individually controllable energy elements 202, such as light emitting diodes (LEDs), laser diodes, halogen lamps, or the like; the energy elements may comprise an optical lens, a reflector, or any other suitable energy directing component [00027].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

It is noted that the examined claims are directed to an apparatus and "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis, US 20040173945 A1.

    PNG
    media_image1.png
    297
    422
    media_image1.png
    Greyscale


Khoshnevis discloses a system and process for fabrication according to a 3D CAD model of a prototype involving distributing a layer of powder, applying a sintering inhibitor liquid to areas of the powder on the boundary of the cross-section of the part, as specified by the CAD model, and using a selective heating element to heat only a desired area to sinter the powder inside the cross section of the part to be fabricated ([0023]-[0024], [0041]-[0047], Fig. 1A). Khoshnevis teaches the sintering inhibitor may work by preventing powder from achieving the temperature necessary for bonding ([0046]).  Khoshnevis discloses selective heaters including a bar heater with a plurality of individual selective heating elements ([0029]-[0035]). The process does not require or teach use of a fusing agent and is described as advantageous over processes which require a binder liquid to promote adhesion ([0049]).

Regarding claim 1, Khoshnevis discloses an additive manufacturing system (Abstract, Fig. 1), comprising: a build material recoater to form a layer of a build material on a build platform (roller 314, Fig. 1); a cooling agent mechanism to selectively deliver a cooling agent to a layer of build material (ink-jet printer head with nozzle 322, which deposits sintering inhibitor, [0043]); and an energy source to selectively apply energy to portions of a build material layer (selective heating element 342).
Khoshnevis discloses the system can obtain data derived from a 3D object model relating to an object to be generated (information from CAD model [0023]-[0024], [0034]), delivers a pattern of the cooling agent in a boundary region surrounding a portion of the build material to be solidified (selectively applying sintering inhibitor to boundary of cross-section, [0023]-[0024]), and applies fusing energy only to the build material on which the cooling agent was delivered and the surrounded portion of the build material… (Figs. 2-3, selective heating of segments the printhead has passed [0026], [0028], based on CAD model [0034], [0044]). 
Khoshnevis discloses that a cross-section is sintered according to a 3D computer-aided design (CAD) model, and a computer system with software controls components of the system, such as the selective heating element ([0023]-[0024], [0034]). Khoshnevis discloses the functions performed by the system as set forth above, and while Khoshnevis does not explicitly recite programming, it would have been obvious to one of ordinary skill in the art in such a system for controlled 3D fabrication based on computerized data that each of the steps are caused by programming of the computer system in order to accurately fabricate the 3D part according to the process as described. 
As such, it would have been obvious to one of ordinary skill in the art to specify the computer system of Khoshnevis was programmed to: obtain data derived from a 3D object model relating to an object to be generated (CAD model); and cause the system to form a layer of the object by: controlling the cooling agent mechanism, based on the obtained data, to deliver a pattern of the cooling agent in a boundary region surrounding a portion of build material to be solidified; and controlling the energy source to apply fusing energy only to the build material on which the cooling agent was delivered and the surrounded portion of the build material such that the surrounded portion of the build material heats up to coalesce without any fusing agent, and then solidify, and such that coalescence of the build material on which the cooling agent is delivered is prevented, due to a cooling effect of the cooling agent, in response to being heated from any one of: the energy source; and thermal conduction from the surrounded portion.

Regarding claim 2, Khoshnevis teaches the apparatus of claim 1. Khoshnevis does not explicitly state that the build material has a color, however Khoshnevis teaches build materials including plastic and metallic powders ([0023]) and one of ordinary skill in the art would find it obvious to specify that one of these build materials has a color because most plastics and metals known for use in 3D fabrication are considered to have a color. Khoshnevis further teaches that the cooling agent could be salt water ([0046]), which is generally transparent.

Regarding claim 3, Khoshnevis teaches the limitations of claim 1. Khoshnevis further discloses the boundary region completely surrounds the portion of the build material to be solidified (Figs. 1A-1B, 12).
The boundary region is interpreted as an area of the layer of build material surrounding another portion of build material as defined in claim 1. The further limitation is directed to material worked upon by the claimed apparatus. It is noted that the inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).

Regarding claim 4, Khoshnevis teaches the limitations of claim 1. Khoshnevis does not explicitly disclose the boundary region has a predetermined minimum width. However, one of ordinary skill in the art would find it obvious that the boundary of the part where inhibitor is applied, which is specified by a CAD cross-section ([0024]), has a predetermined minimum width associated with the specified width in the CAD model. 
Furthermore, the boundary region is interpreted as an area of the layer of build material surrounding another portion of build material as defined in claim 1. The further limitation is directed to material worked upon by the claimed apparatus. It is noted that the inclusion of materials or articles worked upon by a structure being claimed does not impart patentability to the claims (MPEP §2115).
It would have been obvious to one of ordinary skill in the art to ensure the boundary region where cooling agent is delivered has a predetermined minimum width in order to correspond to the CAD model and to ensure the protective effects of the distributed cooling agent in preventing/mitigating bonding are realized.

Regarding claim 5, Khoshnevis teaches the limitations of claim 1. Khoshnevis discloses the energy source comprises an array of individually controllable energy elements for selective application of energy (bar heater with individual selective heating elements [0030]-[0035], Figs. 6A-B). Khoshnevis does not explicitly recite the intended use of selectively applying energy to a heating cell within a respective heating band of a layer of the build material.
The claim elements including a heating cell within a respective heating band of a layer of build material are directed to material worked upon by the claimed apparatus.
However, it would have been obvious to one of ordinary skill in the art to specify using the individually controllable energy elements to each selectively apply energy to a heating cell within a respective heating band of a layer of the build material in order to target energy application to areas which are intended to be sintered or heated.

Regarding claim 6, Khoshnevis teaches the limitations of claim 5. Khoshnevis does not disclose the controller is to control the cooling agent mechanism to deliver the pattern of the cooling agent to have an outer boundary that is aligned with an outer boundary of each of the heating cells in which the boundary region of the cooling agent pattern is present.
It is noted that the claim limitation is directed toward an intended use of the controller and not a functional limitation. The recitation of intended use does not impose a limit on the interpretation of the claim.
However, because Khoshnevis teaches a controlled system performing a substantially similar function – controlling a print head to selectively apply sintering inhibitor liquid in accordance with instructions comprising CAD model data and selectively applying heat ([0023]-[0024]) – it is clear that the system is also capable of operating in the claimed manner.
The system of Khoshnevis is capable of controlling the cooling agent mechanism to apply the pattern of cooling agent to have an outer boundary that is aligned with an outer boundary of each of the heating cells in which the boundary region of the cooling agent pattern is present. It would have been obvious to one of ordinary skill in the art to operate the system in this manner in order to predictably maintain a consistent boundary of the distributed cooling agent as the object is built and prevent the build material external to the solidification area from sintering.

Regarding claim 7, Khoshnevis teaches the apparatus of claim 1. Khoshnevis is silent regarding the controller is to control the cooling agent mechanism to deliver a quantity of the cooling agent such that, after application of fusing energy, all, or substantially all, of the cooling agent evaporates. 
It is noted that the claim limitation is directed toward an intended use of the controller and not a functional limitation. The recitation of intended use does not impose a limit on the interpretation of the claim.
However, Khoshnevis further describes an example using salt water as the inhibitor, wherein the water evaporates ([0046]). In this case, it can be considered that substantially all of the cooling agent evaporates. 
Furthermore, because Khoshnevis teaches the system performing substantially the same function, other than specifying the extent to which the cooling agent is evaporated and an associated quantity of cooling agent distributed, it is clear that the system is also capable of causing the cooling agent mechanism to deliver a quantity of cooling agent such that, after application of fusing energy, all, or substantially all, of the cooling agent evaporates. It would be expected that in doing so, a maximum cooling effect would be achieved from each application of cooling agent with no waste of stored cooling agent.
It would have been obvious to one of ordinary skill in the art before the claimed invention to operate the system of Khoshnevis to control the cooling agent mechanism to deliver a quantity of cooling agent such that, after application of fusing energy, all, or substantially all, of the cooling agent evaporates in order to achieve the maximum cooling effect for a given quantity of applied cooling agent with little to no surplus cooling agent expended.

Regarding claim 8, Khoshnevis teaches the limitations of claim 1. Khoshnevis does not explicitly disclose controlling the cooling agent mechanism to deliver a quantity of the cooling agent such that, after application of fusing energy, a portion of the cooling agent remains.
It is noted that the claim limitation is directed toward an intended use of the controller and not a functional limitation. The recitation of intended use does not impose a limit on the interpretation of the claim.
However, Khoshnevis further describes an example using salt water as the inhibitor, wherein solid crystal particles remain after water evaporates ([0046]). In this case, it can be considered that a portion of the cooling agent remains. 
Furthermore, because Khoshnevis teaches a system performing a substantially similar function, with a cooling agent distributor to selectively apply cooling agent, it is clear that the system is also capable of causing the cooling agent mechanism to deliver a quantity of cooling agent such that after application of fusing energy a portion remains. One of ordinary skill in the art could expect that doing so would be advantageous in providing additional thermal insulation, to serve as cooling agent for a subsequently applied layer, or to allow for evaporation and subsequent cooling after energy application is ceased.
It would have been obvious to one of ordinary skill in the art before the claimed invention to operate the system of Khoshnevis to control the cooling agent mechanism to deliver a quantity of the cooling agent such that, after application of fusing energy, a portion of the cooling agent remains in order to provide thermal insulation or so that remaining cooling agent can continue to evaporate and provide a cooling effect after the application of fusing energy.

Regarding claim 9, Khoshnevis teaches the apparatus of claim 1. Khoshnevis further discloses the delivery of the cooling agent to the build material causes a cooling effect subsequent to the cooling agent’s delivery when fusing energy is applied to the build material on which the cooling agent is delivered (prevents powder from achieving temperature necessary for bonding [0046]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/417993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application recites:
A three-dimensional printer (matching the claimed additive manufacturing apparatus); a recoater for forming a layer of build material (matching the claimed build material recoater); a second agent distributor to selectively distribute a pattern of detailing agent on a formed layer of build material (matching the claimed cooling agent mechanism); an energy module to apply fusing energy to a formed layer of build material (matching the claimed energy source); and a controller to obtain data corresponding to an object to be generated; determine a pattern of fusing agent to be applied to the formed layer of build material to generate a layer of the object; determine a first pattern of detailing agent to be applied to the layer of build material to reduce or prevent caking of build material that is not to form part of the object; control the agent distributors to apply the determined patterns of fusing agent and detailing agent to the formed layer of build material formed; control the energy source to apply fusing energy to the formed layer of build material (matching the claimed controller). The instant claim 1 is generic to the reference claim in not also requiring a first agent distributor to distribute a fusing agent. The reference claim 1 does not positively recite the controller is programmed, however it would be obvious to one of ordinary skill in the art to modify the reference claim controller to positively recite the programming in order to carry out the claimed steps. The absence of fusing agent in amended instant claim 1 is directed to material worked upon by the claimed apparatus; the structure of the apparatus claims is not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060244169 A1, Monsheimer et al., teach a process of selective inhibition of bonding to produce a 3D object from powder and using water as an inhibitor providing cooling action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.L.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754